Title: Statement of the Dispute by the Directors of the Rivanna Company, [ca. 15 January 1811], document 6 in a group of documents on Jefferson’s Lawsuit against the Rivanna Company, 9 February 1817
From: Rivanna Company, Directors of the
To: Jefferson, Thomas


            
                [ca. 15 Jan. 1811]
            
            Statement.
            The legislature passed an act
   1. see Session acts of 1794.
 in 1794. authorising those who would subscribe money for that purpose, to open the navigation of the Rivanna river, from the highest point capable of being made navigable to the town of Milton. under this act subscriptions to a large amount were obtained, and commissioners chosen to ascertain the highest point of navigation, which they did. this law was amended by an act
   2. see acts of 1805.
 passed in 1805. and subsequently by an act passed Dec. 30. 1806.
   3. acts of 1806.
 ‘Incorporating a company to open & extend the navigation of the Rivanna river from Milton to Moore’s ford opposite the town of Charlottesville.’ this company, from not being completely organised, never began it’s organisation operations till 1810. but now propose to comply with all the provisions of the act. across this river Thomas Jefferson has erected a mill dam, he owning the lands on both sides of the river, both above and below the dam; in erecting which the sd Thomas complied with every legal requisite, two Inquests being taken on it, one in 1795. and one in 1805. both Inquests however contemplating and taking into view the future navigation of the river.
   4. see Inquests.
 It will be necessary now to erect a lock at this dam to enable boats to pass, whereas if the dam was away no lock would be necessary, as before it’s erection, several boats loaded with flour
			 passed down in safety; and during the last winter or spring, a boat loaded with tobacco passed down to the dam, and was there obliged to unload. upon consideration then of the above facts, and of
			 the
			 inquests that have been taken, and of the principles of law both natural and civil, that bear upon the subject, the question to be decided is Whether the sd Thomas is bound to erect and maintain the lock at his dam, which will be necessary to enable vessels to pass?
          